DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/775,641 dated 23 March 2022, responding to the 15 March 2022 Office Action provided in the rejection of claims 1-3, wherein claims 1-3 have been amended, and new claim 4 has been added.
The 35 U.S.C. 101 rejection of claim 2 as presented in the previous Office action has been withdrawn in light of Applicant’s arguments and the amendments to the claims.
Applicant’s arguments regarding the double patenting and prior art rejections as presented in the previous Office action are considered moot in light of the new grounds of rejection (see Warkentin et al. (U.S. 2018/0095771) – art made of record).
Claims 1-4 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Initially, it should be noted that the present application and Patent No. 10,623,487 shares the same inventive entity.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, and 11, respectively, of U.S. Patent No. 10,623,487, in view of Warkentin et al. (U.S. 2018/0095771). A comparison between the claims is provided in the table below.
Instant Application
Patent No. 10,623,487
1. A computer-implemented resource sharing method in a distributed computing environment, the method comprising:
1. A computer-implemented resource sharing method in a distributed computing environment, the method comprising:
in response to a first condition, determining a first node in the distributed computing environment on which an access rate of a lock is greatest;
in response to a first condition, determining a first node in the distributed computing environment on which an access rate of a synchronization object is greatest; storing the synchronization object on the first node, for use in synchronizing access to a resource;
in response to a second condition, determining a second node in the distributed computing environment on which an access rate of the lock is greatest; and
in response to a second condition, determining a second node in the distributed computing environment on which an access rate of the synchronization object is greatest; and
relocating the lock from a storage on the first node to a storage on the second node,
relocating, as a lock move, the synchronization object from a storage on the first node to a storage on the second node,
wherein a profile based lock placement is used on the first node and the second node,
wherein a profile based lock placement and the lock move is used on the first node and the second node,
wherein the profile includes a profile-guided analysis of the access rate of the lock across all nodes in the distributed computing environment,
wherein the profile includes the lock placement and the lock move and usage of the lock in a pool that extends across all nodes in the distributed computing environment …
wherein the lock placement and the relocation are guided by the profile-guided analysis …
… wherein the node on which the access rate of the synchronization object is greatest is determined by an analysis of profiling results, andwherein the node on which the access rate of the synchronization object is greatest is determined by a speculative code analysis or execution.
2. A computer program product for resource sharing, the computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform:
7. A computer program product for resource sharing, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform:
in response to a first condition, determining a first node in the distributed computing environment on which an access rate of a lock is greatest;
in response to a first condition, determining a first node in the distributed computing environment on which an access rate of a synchronization object is greatest;
storing the lock on the first node;
storing the synchronization object on the first node, for use in synchronizing access to a resource;
in response to a second condition, determining a second node in the distributed computing environment on which an access rate of the lock is greatest; and
in response to a second condition, determining a second node in the distributed computing environment on which an access rate of the synchronization object is greatest; and
relocating the lock from a storage on the first node to a storage on the second node,
relocating, as a lock move, the synchronization object from a storage on the first node to a storage on the second node,
wherein a profile based lock placement is used on the first node and the second node,
wherein a profile based lock placement and the lock move is used on the first node and the second node,
wherein the profile includes a profile-guided analysis of the access rate of the lock across all nodes in the distributed computing environment,
wherein the profile includes the lock placement and the lock move and usage of the lock in a pool that extends across all nodes in the distributed computing environment …
wherein the lock placement and the relocation are guided by the profile-guided analysis …
… wherein the node on which the access rate of synchronization object is greatest is determined by an analysis of profiling results, andwherein the node on which the access rate of the synchronization object is greatest is determined by a speculative code analysis or execution.
3. A resource sharing system, said system comprising:
11. A resource sharing system, said system comprising:
a processor; and
a processor; and
a memory, the memory storing instructions to cause the processor to perform:
a memory, the memory storing instructions to cause the processor to perform:
in response to a first condition, determining a first node in the distributed computing environment on which an access rate of a lock is greatest;
in response to a first condition, determining a first node in the distributed computing environment on which an access rate of a synchronization object is greatest;
storing the lock on the first node;
storing the synchronization object on the first node, for use in synchronizing access to a resource;
in response to a second condition, determining a second node in the distributed computing environment on which an access rate of the lock is greatest; and
in response to a second condition, determining a second node in the distributed computing environment on which an access rate of the synchronization object is greatest; and
relocating the lock from a storage on the first node to a storage on the second node,
relocating, as a lock move, the synchronization object from a storage on the first node to a storage on the second node,
wherein a profile based lock placement is used on the first node and the second node,
wherein a profile based lock placement and the lock move is used on the first node and the second node,
wherein the profile includes a profile-guided analysis of the access rate of the lock across all nodes in the distributed computing environment,
wherein the profile includes the lock placement and the lock move and usage of the lock in a pool that extends across all nodes in the distributed computing environment …
wherein the lock placement and the relocation are guided by the profile-guided analysis …






4. The computer-implemented method of claim 1, wherein the relocating the synchronization object from the storage on the first node to the storage on the second node comprises invalidating an instance of the synchronization object on the first node and validating a pre-existing instance of the synchronization object on the second node. 
… wherein the node on which the access rate of the synchronization object is greatest is determined by an analysis of profiling results, andwherein the node on which the access rate of the synchronization object is greatest is determined by a speculative code analysis or execution.

4. The computer-implemented method of claim 1, wherein the relocating the synchronization object from the storage on the first node to the storage on the second node comprises invalidating an instance of the synchronization object on the first node and validating a pre-existing instance of the synchronization object on the second node. 


As per claim 1, Warkentin further teaches that a profiler based on the profile-guide analysis for determining the lock usage is run in advance of live deployment (see for example Warkentin, this limitation is disclosed such that a profile is generated prior to automatically deploying on a cloud; paragraph [0101]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the product disclosed by claim 1 of the Patent No. 10,623,487 to include that a profiler based on profile-guided analysis for determining lock usage is run in advance of live deployment using the teaching of Warkentin.  The modification would be obvious because one of ordinary skill in the art would be motivated to improve deployment efficiency (as suggested by Warkentin, see for example paragraph [0027]).
Regarding instant claims 2 and 3, they are rejected under the same rationales as cited in the double patenting rejection of claim 1.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, while being rewritten to overcome the double patenting rejection set forth in this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Loaiza et al. (U.S. 2008/0059471) (Hereinafter Loaiza) in view of Chan et al. (U.S. 2006/0143178) (Hereinafter Chan), further in view of Chang et al. (U.S. 2011/0161540) (Hereinafter Chang), and further in view of Warkentin et al. (U.S. 2018/0095771) (Hereinafter Warkentin).
As per claim 1, Loaiza discloses a computer-implemented resource sharing method in a distributed computing environment (see for example Loaiza, this limitation is disclosed such that there is a distributed multi-node system that utilizes a distributed lock manager for coordinating access to shared resources; paragraphs [0007], [0009]), the method comprising: 
in response to a first condition, determining a first node in the distributed computing environment on which an access rate of a lock is greatest (see for example Loaiza, this limitation is disclosed such that when needing to reduce the cost of acquiring global locks (i.e. “in response to a first condition”), if most of the accesses to a portion of shared data [and associated global lock] are performed by a particular node (i.e. “determining a first node in the distributed computing environment on which an access rate of a lock is greatest”), that node is assigned as the master node for that portion of the shared data. Once a node is assigned as the master node for a portion of data, that node governs access by other nodes to the shared resources (i.e. “storing the lock on the first node”); paragraphs [0011]-[0012]); 
Loaiza does not explicitly teach the limitations of, in response to a second condition, determining a second node in the distributed computing environment on which an access rate of the lock is greatest; and relocating the lock from a storage on the first node to a storage on the second node, wherein a profile based lock placement is used on the first node and the second node.
However, Chan discloses, in response to a second condition, determining a second node in the distributed computing environment on which an access rate of the lock is greatest (see for example Chan, this limitation is disclosed such that resource remastering occurs, in response to establishing the master of the resource to be the node that most frequently requests locks on a resource; paragraph [0016]. Remastering is changing the master of a lock resource from one node to another; paragraph [0011]. After initial monitoring, monitoring, configuration, and remastering operations are periodically repeating to adapt to changing access patterns; paragraph [0044]. Mastery of a resource may change from one node to another node (i.e. “second node in the distributed computing environment” ; paragraph [0045]. The remastering conditions used to determine when a resource should be remastered from one [first] node to another [second] node include detecting that the resource is being accessed much more frequently by processes on the second node than the first node; paragraph [0046]); and 
relocating the lock from a storage on the first node to a storage on the second node (see for example Chan, this limitation is disclosed such that the mastery of the resource changes from the one [first] node to the another [second] node when the remastery conditions are satisfied; paragraph [0045]), 
wherein a profile based lock placement is used on the first node and the second node (see for example Chan, this limitation is disclosed such that master of resources among nodes that belong to a master-eligible-set performs assignments by taking into account a variety of factors including load balancing and access frequencies of the nodes (i.e. profile based); paragraph [0043]). 
Loaiza in view of Chan is analogous art because they are from the same field of endeavor, access control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Loaiza by remastering resources among nodes as taught by Chan because it would enhance the teaching of Loaiza with an effective means of avoiding inefficiency and over-head for inter-node communication in relation to lock operations (as suggested by Chan, see for example paragraph [0020]).
Loaiza in view of Chan does not explicitly teach the limitations wherein a profile includes a profile-guided analysis of the access rate of a lock across all nodes in the distributed computing environment, wherein the lock placement and the relocation are guided by the profile-guided analysis, and a profiler based on the profile-guided analysis for determining the lock usage.
However, Chang discloses the limitations wherein the profile includes a profile-guided analysis of the access rate of the lock across all nodes in the distributed computing environment, and wherein the lock placement and the relocation are guided by the profile-guided analysis (see for example Chang, this limitation is disclosed such that lock state is stored in a lock information storage table that stores information of each lock, including lock ID, lock state valid, and computer node that is occupying the lock, as well as a predetermined rule/policy; paragraphs [0032]-[0034]. The policy records the predetermined rule for managing lock allocation; paragraph [0027]. Nodes query the lock information storage table to determine status of the lock; paragraph [0040]); and
a profiler based on the profile-guided analysis for determining the lock usage (see for example Chang, this limitation is disclosed such that lock allocation and lock information storage is performed by a lock allocation controller (i.e. a profiler); paragraph [0025]).
Loaiza in view of Chan is analogous art with Chang because they are from the same field of endeavor, access control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Loaiza in view of Chan by using a lock information storage table with policy records as taught by Chang because it would enhance the teaching of Loaiza in view of Chan with an effective means of reducing time delay in contention of a lock (as suggested by Chang, see for example paragraph [0025]).
Although Loaiza in view of Chan, further in view of Chang discloses a profiler based on the profile-guided analysis for determining the lock usage, Loaiza in view of Chan, further in view of Chang does not explicitly teach that a profiler is run in advance of live deployment.
However, Warkentin discloses that a profiler is run in advance of live deployment (see for example Warkentin, this limitation is disclosed such that a profile is generated prior to automatically deploying on a cloud; paragraph [0101]).
Loaiza in view of Chan, further in view of Chang is analogous art with Warkentin because they are from the same field of endeavor, access control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Loaiza in view of Chan, further in view of Chang by profiling prior to deployment as taught by Warkentin because it would enhance the teaching of Loaiza in view of Chan, further in view of Chang with an effective means of improving deployment efficiency (as suggested by Warkentin, see for example paragraph [0027]).
Regarding claim 2, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 2 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 3, it is a system claim having similar limitations cited in claim 1.    Thus, claim 3 is also rejected under the same rationales as cited in the rejection of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/            Examiner, Art Unit 2196                        
                                                                                                                                                                    /EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196